Citation Nr: 0937952	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from September 1945 until 
November 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  In an unappealed April 1963 RO decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
multiple sclerosis.

2.  The evidence added to the record since April 1963, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The April 1963 RO decision which denied the Veteran's 
request to open a claim of entitlement to service connection 
for multiple sclerosis is final.  38 U.S.C.A. § 7104 (West 
2002).

2.  The evidence received subsequent to the April 1963 RO 
decision is not new and material and the requirements to 
reopen a claim of entitlement to service connection for 
multiple sclerosis have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was sent to the Veteran in 
December 2006.  The letter provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the letter informed the 
Veteran of what type of information and evidence was needed 
to establish a disability rating and effective date.  
However, such letter did not provide any meaningful statement 
as to the basis for the prior denial.  Accordingly, the 
notice letter does not comply with Kent.  Moreover, such 
deficiency was not later cured.  Thus, the notice here is 
insufficient.  However, the defect is not found to prejudice 
the Veteran.  Indeed, from the April 2008 statement of the 
case, a reasonable person could understand what type of 
evidence was required to reopen the claim and substantiate 
the merits of the appeal.  Given this, and given that the 
Veteran has been afforded the opportunity to testify at a 
hearing and to submit further records, there has been a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

DISCUSSION

The Veteran is claiming entitlement to service connection for 
multiple sclerosis.  The Board observes that a rating 
decision denying service connection was issued in April 1963.  
At that time, it was determined that the Veteran's multiple 
sclerosis preexisted active service and was not aggravated 
therein.  The Veteran did not appeal that decision and it 
became final.  See 38 C.F.R. § 7105.  He subsequently 
requested that his claim be reopened.  The request was denied 
in a rating decision in February 2007, which is the subject 
of the instant appeal.

Based on the procedural history outlined above, the issue for 
consideration as to the multiple sclerosis is whether new and 
material evidence has been received to reopen claim.  Under 
3.156(a), "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a)(2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the Veteran in developing the facts necessary for his claim 
has been satisfied.  See Elkins v. West, 12 Vet. App. 209 
(1999), but see 38 U.S.C.A. § 5103A (West 2002)(eliminates 
the concept of a well-grounded claim).

As previously noted, the Veteran's multiple sclerosis claim 
was originally considered in April 1963.  At that time, 
service treatment records were associated with the claims 
file.  Such records showed no complaints or treatment 
referable to multiple sclerosis.  Post-service clinical 
records showed a diagnosis of multiple sclerosis three years 
after active service.  That evidence included an April 1949 
letter written by D. B.F., M.D., which indicated the 
Veteran's reported history of neurologic problems since 
junior high school.  Considering this evidence, the RO denied 
the claim on the basis that the Veteran's multiple sclerosis 
was preexisting and was not aggravated due to active service.

Evidence added to the record since the time of the last RO 
denial in April 1963 includes a January 2001 private medical 
record from B.A.F., M.D. that confirmed that the Veteran has 
clinically and radiographically established relapsing-
remitting multiple sclerosis.  The physician also recommended 
that the Veteran take medication indefinitely to reduce the 
progression of disability.  Additionally, another private 
medical record written by E.D., M.D., states the Veteran has 
multiple sclerosis and notes that he is confined to an 
electric scooter chair.  Also added to the record are 
additional statements from D.B.F. dated in 1949, as well as a 
1949 treatment record containing a diagnosis of multiple 
sclerosis.

Also added to the record since 1963 are medical articles on 
multiple sclerosis submitted to support the Veteran's claim 
for service connection.  Such articles only contain 
generalities and do not address the Veteran's specific 
medical history. As such, these statements are not 
sufficiently conclusive to satisfy the nexus element of the 
claim. See Sacks v. West, 11 Vet. App. 314, 317 (1998).  
Medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The evidence detailed above was not previously before agency 
decision makers.  Accordingly, such evidence is found to be 
new under 38 C.F.R. § 3.156.

While new, the evidence added to the record subsequent to the 
RO decision in April 1963 is not material.  Indeed, such 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.

The Veteran's original claim was denied because it was 
determined that his multiple sclerosis was neither incurred 
nor aggravated in service.  Therefore, the recently submitted 
treatment reports showing present disability do not provide a 
basis for substantiating the claim.  Indeed, to be material 
in the present case, the evidence must tend to indicate, by 
competent opinion that a preexisting multiple sclerosis 
condition was aggravated by active service.  Such evidence 
was lacking at the time of RO decision in April 1963 and 
remains lacking at the present time.  Therefore, material 
evidence as contemplated under 38 C.F.R. § 3.156(a) has not 
here been received.  Consequently, the request to reopen the 
previously denied claim must fail.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

New and material evidence having not been received, a claim 
of entitlement to service connection for multiple sclerosis 
is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


